         Case 1:15-cv-09592-JPO Document 269 Filed 04/20/20 Page 1 of 1



April 20, 2020

Via ECF

The Honorable J. Paul Oetken
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:       Nicholas v. Bratton, et al., 15 Civ. 9592 (JPO)

Dear Judge Oetken:

         Pursuant to the Court’s March 18, 2020 Order, the parties respectfully submit this joint
status letter. On April 14, 2020, the parties had a productive settlement conference with Magistrate
Judge Netburn and continue to make progress toward a full settlement of this matter. Pursuant to
a verbal order made during that conference, Monell discovery remains stayed and the parties are
required to submit status letters every two weeks until the parties reach a full settlement.

                                                                     Respectfully submitted,


       /s/                                                    /s/

       Joel Kurtzberg, Esq.                                   Mark Zuckerman, Esq.
       Cahill Gordon & Reindel LLP                            City of New York Law Department
       80 Pine Street                                         100 Church Street
       New York, New York 10005                               New York, New York 10007

       Counsel for Plaintiff Jason B. Nicholas                Counsel for Defendants


cc:    The Honorable Sarah Netburn
       United States Magistrate Judge
       Southern District of New York
       40 Foley Square
       New York, New York 10007
